Exhibit 10.2

February 27, 2013

Robert W. Rigdon

11410 Long Pine Drive

Houston, Texas 77077

Re:     Exchange of Salary for Option Grant

Dear Robert:

This letter describes your election to (i) reduce your base salary from $300,000
to $210,000, or a reduction of $90,000, for the twelve month period from
March 1, 2013 through February 28, 2014 and (ii) waive your right to receive the
$120,000 aggregate annual bonus for 2013 contemplated by Section 4.2(b) of your
employment agreement with Synthesis Energy Systems (the “Company”) dated
April 8, 2011 (the “Employment Agreement”). In exchange for such election, you
will receive a grant of a non-qualified stock option (the “Option”) exercisable
for 246,538 shares of the common stock of the Company.

The number of shares underlying the Option was determined by dividing $210,000
(the amount of your salary reduction and waived bonus) by $0.8518, which is the
fair value of the Option as determined using the Black-Scholes valuation method
typically utilized by the Company. The exercise price of the Option ($1.10) was
determined based on the fair market value of the common stock on the date of
approval by the Compensation Committee of the board of directors of the Company
(February 27, 2013). The Option will vest in equal monthly installments over
twelve months. The term of the Option is ten years from the award date. The
vested portion of the Option will not be forfeitable upon your termination for
any reason, but the entire unvested portion would be forfeited. All other terms
are as set forth in the form of the Option grant agreement attached hereto as
Exhibit A.

By execution of this letter, you acknowledge and agree that, notwithstanding
anything to the contrary in the Employment Agreement, you will only be entitled
to $210,000 of base salary for the period from March 1, 2013 through
February 28, 2014 and you will not be entitled to receive any portion of the
$120,000 aggregate annual bonus for 2013 contemplated by Section 4.2(b) of the
Employment Agreement. This shall not affect your right to any other compensation
from the Company as contemplated by the Employment Agreement or any other terms
thereof.

You further acknowledge and agree that (i) you are an “accredited investor”
within the meaning of Rule 501(a) of Regulation D of the Securities Act of 1933,
as amended, (ii) you are familiar with the general risks relating to an
investment in the Company’s common stock, (iii) you have carefully considered
this letter and have, to the extent you believe such discussion necessary,
discussed this letter with your professional, legal, tax, accounting and
financial advisors, (iv) you have had the right to request copies of any
documents, records, and books pertaining to the Company that you deem necessary
to consider the transactions contemplated by this letter, (v) you have had a
reasonable opportunity to ask questions of, and receive answers from, the
Company concerning this letter and all such questions have been answered to your
full satisfaction, (vi) you have adequate means of providing for your current
financial needs and contingencies and (vii) you are able to bear the economic
risks of the transactions contemplated by this letter.



--------------------------------------------------------------------------------

If you have any questions regarding this matter, please let us know.

 

SYNTHESIS ENERGY SYSTEMS, INC.

        /s/ Kevin Kelly

Kevin Kelly Chief Accounting Officer, Controller and Secretary

 

ACKNOWLEDGED AND AGREED as of February 27, 2013         /s/ Robert
Rigdon             Robert Rigdon